Title: From George Washington to Thomas Hunt, 17 June 1781
From: Washington, George
To: Hunt, Thomas


                        
                            Sir
                            Head Quarters New Windsor June 17th 1781
                        
                        Being fully sensible that your knowledge of the Western Parts of the Sound is more accurate, than that of any
                            other Person, I should be extremely glad to see you on that account, especially as there are many questions which I would
                            wish to ask, that cannot be answered except in conversation.
                        I have therefore to request (if your business will possibly admit) that you will have the goodness to come to
                            this Place as soon as you can conveniently. I am Sir Your Very Hble Servant.

                    